
	
		II
		Calendar No. 492
		112th CONGRESS
		2d Session
		S. 772
		[Report No. 112–202]
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2011
			Mr. Lieberman (for
			 himself, Ms. Collins, and
			 Mr. Akaka) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			August 2, 2012
			Reported by Mr.
			 Lieberman, with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To protect Federal employees and visitors, improve the
		  security of Federal facilities and authorize and modernize the Federal
		  Protective Service.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Employee Competency and
			 Updating Readiness Enhancements for Facilities Act of
			 2012 or the SECURE Facilities Act of
			 2012.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee
			 on Homeland Security and Governmental Affairs of the Senate;
				(B)the Committee
			 on Appropriations of the Senate;
				(C)the Committee
			 on Homeland Security of the House of Representatives;
				(D)the Committee
			 on Transportation and Infrastructure of the House of Representatives;
			 and
				(E)the Committee
			 on Appropriations of the House of Representatives.
				(2)DirectorThe
			 term Director means the Director of the Federal Protective
			 Service.
			(3)Facility used
			 for activities covered under the Atomic Energy Act of 1954The
			 term facility used for activities covered under the Atomic Energy Act of
			 1954 means—
				(A)the Albuquerque
			 National Nuclear Security Administration Service Center;
				(B)the Brookhaven
			 National Laboratory and Brookhaven Site Office;
				(C)the Argonne
			 National Laboratory, the Argonne Site Office and the Chicago Service
			 Center;
				(D)the Department of
			 Energy Office of Secure Transportation, and associated field locations;
				(E)the Idaho
			 National Laboratory and the Idaho Site Office;
				(F)the Kansas City
			 Plant and the Kansas City Site Office;
				(G)the Pittsburgh
			 Naval Reactors Office, Bettis Atomic Power Laboratory, Idaho Naval Reactors
			 Facility, and the Knolls Atomic Power Laboratory;
				(H)the Nevada Site
			 Office and the Nevada National Security Site;
				(I)the Los Alamos
			 National Laboratory and the Los Alamos Site Office;
				(J)the Lawrence
			 Livermore National Laboratory and Lawrence Livermore Site Office;
				(K)the National
			 Energy Technology Laboratory;
				(L)the Oak Ridge
			 National Laboratory, Department of Energy Oak Ridge Office, and the Department
			 of Energy East Tennessee Technology Park;
				(M)the Pantex Plant
			 and Pantex Site Office;
				(N)the Portsmouth
			 Gaseous Diffusion Plant and Paducah Gaseous Diffusion Plant;
				(O)the Richland
			 Operations Office and Hanford Site;
				(P)the Sandia
			 National Laboratories and Sandia Site Office;
				(Q)the Strategic
			 Petroleum Reserve Project Office and the Strategic Petroleum Reserve
			 Sites;
				(R)the Savannah
			 River Plant and the Department of Energy Office of Environmental Management’s
			 Savannah River Site Office;
				(S)the Savannah
			 River National Laboratory;
				(T)the National
			 Nuclear Security Administration’s National Savannah River Site Office, the
			 Tritium Extraction Facility and Mixed Oxide Fuel Fabrication Facility;
				(U)the Waste
			 Isolation Pilot Plant; and
				(V)the National
			 Nuclear Security Administration’s Y–12 Site Office and the Y–12 National
			 Security Complex.
				(4)Federal
			 facilityThe term Federal facility—
				(A)means any
			 building and grounds and all property located in or on that building and
			 grounds, that are owned, occupied or secured by the Federal Government,
			 including any agency, instrumentality or wholly owned or mixed-ownership
			 corporation of the Federal Government; and
				(B)does not
			 include—
					(i)any
			 building, grounds, or property used for military activities; or
					(ii)any facility
			 used for activities covered under the Atomic Energy Act of 1954 (42 U.S.C. 2011
			 et seq.).
					(5)Federal
			 protective service officerThe term Federal protective
			 service officer—
				(A)has the
			 meaning given under sections 8331 and 8401 of title 5, United States Code;
			 and
				(B)includes any
			 other employee of the Federal Protective Service designated as a Federal
			 protective service officer authorized to carry firearms and make arrests by the
			 Secretary.
				(6)Qualified
			 consultantThe term qualified consultant means a
			 non-Federal entity with experience in homeland security, infrastructure
			 protection and physical security, Government workforce issues, and Federal
			 human capital policies.
			(7)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			3.Federal
			 Protective Service
			(a)In
			 generalTitle II of the Homeland Security Act of 2002 (6 U.S.C.
			 121 et seq.) is amended by adding at the end the following:
				
					EFederal Protective Service
						241.DefinitionsIn this subtitle:
							(1)AgencyThe term agency means an
				executive agency.
							(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(A)the Committee
				on Homeland Security and Governmental Affairs of the Senate;
								(B)the Committee
				on Appropriations of the Senate;
								(C)the Committee
				on Homeland Security of the House of Representatives;
								(D)the Committee
				on Transportation and Infrastructure of the House of Representatives;
				and
								(E)the Committee
				on Appropriations of the House of Representatives.
								(3)DirectorThe
				term Director means the Director of the Federal Protective
				Service.
							(4)Facility
				security levelThe term facility security
				level—
								(A)means a
				rating of each Federal facility based on the analysis of several facility
				factors that provides a basis for that facility’s attractiveness as a target
				and potential effects or consequences of a criminal or terrorist attack, which
				then serves as a basis for the implementation of certain levels of security
				protection; and
								(B)is determined
				by the Federal Protective Service, the United States Marshals Service under
				section 566 of title 28, United States Code, or another agency authorized to
				provide all protective services for a facility under the provisions of section
				263 and guided by Interagency Security Committee standards.
								(5)Facility used
				for activities covered under the Atomic Energy Act of 1954The
				term facility used for activities covered under the Atomic Energy Act of
				1954 means—
								(A)the Albuquerque
				National Nuclear Security Administration Service Center;
								(B)the Brookhaven
				National Laboratory and Brookhaven Site Office;
								(C)the Argonne
				National Laboratory, the Argonne Site Office and the Chicago Service
				Center;
								(D)the Department of
				Energy Office of Secure Transportation, and associated field locations;
								(E)the Idaho
				National Laboratory and the Idaho Site Office;
								(F)the Kansas City
				Plant and the Kansas City Site Office;
								(G)the Pittsburgh
				Naval Reactors Office, Bettis Atomic Power Laboratory, Idaho Naval Reactors
				Facility, and the Knolls Atomic Power Laboratory;
								(H)the Nevada Site
				Office and the Nevada National Security Site;
								(I)the Los Alamos
				National Laboratory and the Los Alamos Site Office;
								(J)the Lawrence
				Livermore National Laboratory and Lawrence Livermore Site Office;
								(K)the National
				Energy Technology Laboratory;
								(L)the Oak Ridge
				National Laboratory, Department of Energy Oak Ridge Office, and the Department
				of Energy East Tennessee Technology Park;
								(M)the Pantex Plant
				and Pantex Site Office;
								(N)the Portsmouth
				Gaseous Diffusion Plant and Paducah Gaseous Diffusion Plant;
								(O)the Richland
				Operations Office and Hanford Site;
								(P)the Sandia
				National Laboratories and Sandia Site Office;
								(Q)the Strategic
				Petroleum Reserve Project Office and the Strategic Petroleum Reserve
				Sites;
								(R)the Savannah
				River Plant and the Department of Energy Office of Environmental Management’s
				Savannah River Site Office;
								(S)the Savannah
				River National Laboratory;
								(T)the National
				Nuclear Security Administration’s National Savannah River Site Office, the
				Tritium Extraction Facility and Mixed Oxide Fuel Fabrication Facility;
								(U)the Waste
				Isolation Pilot Plant; and
								(V)the National
				Nuclear Security Administration’s Y–12 Site Office and the Y–12 National
				Security Complex.
								(6)Federal
				facilityThe term Federal facility—
								(A)means any
				building and grounds and all property located in or on that building and
				grounds, that are owned, occupied or secured by the Federal Government,
				including any agency, instrumentality or wholly owned or mixed-ownership
				corporation of the Federal Government; and
								(B)does not
				include—
									(i)any building,
				grounds, or property used for military activities; or
									(ii)any facility
				used for activities covered under the Atomic Energy Act of 1954 (42 U.S.C. 2011
				et seq.).
									(7)Federal
				facility protected by the Federal Protective ServiceThe term
				Federal facility protected by the Federal Protective
				Service—
								(A)means those
				facilities owned or leased by the General Services Administration, and other
				facilities at the discretion of the Secretary; and
								(B)does not
				include any facility, or portion thereof, which the United States Marshals
				Service is responsible for under section 566 of title 28, United States
				Code.
								(8)Federal
				protective service officerThe term Federal protective
				service officer—
								(A)has the
				meaning given under sections 8331 and 8401 of title 5, United States Code;
				and
								(B)includes any
				other employee of the Federal Protective Service designated as a Federal
				protective service officer authorized to carry firearms and make arrests by the
				Secretary.
								(9)Infrastructure
				security canine teamThe term infrastructure security
				canine team means a certified canine and a Federal protective service
				officer that are trained to detect explosives or other threats as defined by
				the Secretary.
							(10)In-service
				field staffThe term in-service field staff means
				Federal Protective Service law enforcement officers who, while working, are
				directly engaged on a daily basis protecting and enforcing law at Federal
				facilities, including police officers, inspectors, area commanders and special
				agents, and such other equivalent positions as designated by the
				Secretary.
							(11)Security
				organizationThe term security organization means an
				agency or an internal agency component responsible for security at a specific
				Federal facility.
							242.Establishment
							(a)EstablishmentThere
				is established the Federal Protective Service within the Department.
							(b)MissionThe
				mission of the Federal Protective Service is to render Federal facilities
				protected by the Federal Protective Service safe and secure for Federal
				employees, contract employees, officers, and visitors.
							(c)DirectorThe
				head of the Federal Protective Service shall be the Director of the Federal
				Protective Service. The Director shall report to the Under Secretary for the
				National Protection and Programs Directorate.
							(d)Duties and
				powers of the director
								(1)In
				generalSubject to the supervision and direction of the
				Secretary, the Director shall be responsible for the management and
				administration of the Federal Protective Service and the employees and programs
				of the Federal Protective Service.
								(2)ProtectionThe
				Director shall secure Federal facilities which are protected by the Federal
				Protective Service, and safeguard all occupants, including Federal employees,
				contract employees, officers, and visitors.
								(3)Enforcement
				policyThe Director shall establish and direct the policies of
				the Federal Protective Service, and advise the Under Secretary for the National
				Protection and Programs Directorate on policy matters relating to the
				protection of Federal facilities.
								(4)TrainingThe
				Director shall—
									(A)determine the
				minimum level of training or certification for—
										(i)employees of
				the Federal Protective Service; and
										(ii)armed
				contract security guards at Federal facilities protected by the Federal
				Protective Service; and
										(B)provide
				training, to members of a Facility Security Committee that meets the standards
				established by the Interagency Security Committee.
									(5)InvestigationsThe
				Director shall ensure violations of any Federal law affecting the security of
				Federal facilities protected by the Federal Protective Service are investigated
				and referred for prosecution as appropriate.
								(6)InspectionsThe
				Director shall inspect Federal facilities protected by the Federal Protective
				Service for the purpose of determining compliance with Federal security
				standards and making appropriate risk mitigation recommendations.
								(7)PersonnelThe
				Director shall provide adequate numbers of trained personnel to ensure Federal
				security standards are met.
								(8)Information
				sharingThe Director shall provide crime prevention, threat
				awareness, and intelligence information to the Administrator of General
				Services and tenants of Federal facilities. The Director shall ensure effective
				coordination and liaison with other Federal law enforcement agencies and State
				and local law enforcement agencies.
								(9)PatrolThe
				Director shall ensure areas in and around Federal facilities protected by the
				Federal Protective Service are patrolled by Federal Protective Service
				officers.
								(10)Security
				assessmentThe Director shall ensure a security risk assessment
				is conducted for each Federal facility protected by the Federal Protective
				Service on a recurring basis and in accordance with standards established by
				the Interagency Security Committee.
								(11)Emergency plan
				assistanceThe Director shall—
									(A)ensure each
				Federal facility protected by the Federal Protective Service has adequate plans
				for emergency situations;
									(B)provide technical
				assistance to agencies that are the tenant of a Federal facility protected by
				the Federal Protective Service in developing plans described in subparagraph
				(A); and
									(C)ensure plans
				described in subparagraph (A) are exercised in accordance with standards
				established by the Interagency Security Committee.
									(12)Security
				countermeasuresThe Director shall ensure and supervise the
				effective design, procurement, installation, maintenance, and operation of
				security countermeasures (including armed contract guards, electronic physical
				security systems, and weapons and explosives screening devices) for Federal
				facilities protected by the Federal Protective Service.
								(13)Suitability
				adjudication of guards and building service contractorsThe
				Director shall ensure that—
									(A)background
				investigations are conducted for contract guards and building service
				contractors; and
									(B)each contract
				guard and building service contractor is suitable for work in a Federal
				facility protected by the Federal Protective Service before being granted
				unescorted or recurring access.
									(14)Protective
				service guard contractingThe Director shall be responsible for
				all protective service guard contracting requirements for those facilities
				owned or leased by the General Services Administration, and other facilities at
				the discretion of the Secretary.
								(15)Assistance to
				Facility Security CommitteesThe Director shall ensure
				coordination with and provide assistance to Facility Security Committees on
				matters relating to facilities, facility vulnerabilities, and potential
				consequences of an incident.
								243.Full-time
				equivalent employee requirements
							(a)In
				generalThe Secretary shall
				ensure that the Federal Protective Service maintains not fewer than 1,371
				full-time equivalent employees, including not fewer than 950 in-service field
				staff in fiscal year 2012.
							(b)Minimum
				full-Time equivalent employee level
								(1)In
				generalThe Secretary shall ensure that the Federal Protective
				Service shall maintain at any time not fewer than 1,200 full-time equivalent
				employees, including not fewer than 900 in-service field staff.
								(2)ReportIn
				any fiscal year after fiscal year 2012 in which the number of full-time
				equivalent employees of the Federal Protective Service is fewer than the number
				of full-time equivalent employees of the Federal Protective Service in the
				previous fiscal year, the Secretary shall submit a report to the appropriate
				congressional committees that provides—
									(A)an
				explanation of the decrease in full-time equivalent employees; and
									(B)a revised
				model of the number of full-time equivalent employees projected for future
				fiscal years.
									(c)Offset
				reductionsIn carrying out this section, the Secretary shall
				ensure that the hiring of each full-time equivalent employee is offset by a
				reduction of 1 full-time equivalent employee in the Department.
							244.Oversight
				of contract guard services
							(a)Armed guard
				training requirements
								(1)EstablishmentNot
				later than 180 days after the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2012, the Director
				shall establish minimum training requirements for all armed guards procured by
				the Federal Protective Service.
								(2)RequirementsTraining
				requirements under this subsection shall include—
									(A)at least 80
				hours of instruction before a guard may be deployed, and at least 16 hours of
				recurrent training on an annual basis thereafter; and
									(B)Federal
				Protective Service monitoring or provision of the initial training of armed
				guards procured by the Federal Protective Service of—
										(i)at least 10
				percent of the hours of required instruction in fiscal year 2011;
										(ii)at least 15
				percent of the hours of required instruction in fiscal year 2012;
										(iii)at least 20
				percent of the hours of required instruction in fiscal year 2013; and
										(iv)at least 25
				percent of the hours of required instruction in fiscal year 2014 and each
				fiscal year thereafter.
										(b)Training
				and security assessment program
								(1)EstablishmentNot
				later than 180 days after the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2012, the Director
				shall establish a program to periodically assess—
									(A)the training
				of guards for the security and protection of Federal facilities protected by
				the Federal Protective Service; and
									(B)the security
				of Federal facilities protected by the Federal Protective Service.
									(2)ProgramThe
				program under this subsection shall include an assessment of—
									(A)methods to
				test the training and certifications of guards;
									(B)a remedial
				training program for guards;
									(C)procedures
				for taking personnel actions, including processes for removing individuals who
				fail to conform to the training or performance requirements of the contract;
				and
									(D)an overt and
				covert testing program for the purposes of assessing guard performance and
				other facility security countermeasures.
									(3)ReportsThe
				Secretary shall annually submit a report to the appropriate congressional
				committees, in a classified manner, if necessary, on the results of the
				assessment of the overt and covert testing program of the Federal Protective
				Service.
								(c)Revision of
				guard manual and post orders
								(1)In
				generalNot later than 180 days after the date of enactment of
				the Supporting Employee Competency and
				Updating Readiness Enhancements for Facilities Act of 2012, the
				Director, in consultation with the Administrator of General Services,
				shall—
									(A)update the
				Security Guard Information Manual and post orders for each guard post overseen
				by the Federal Protective Service; or
									(B)certify to
				the Secretary that the Security Guard Information Manual and post orders
				described under subparagraph (A) have been updated during the 1-year period
				preceding the date of enactment of the Supporting Employee Competency and Updating Readiness
				Enhancements for Facilities Act of 2012.
									(2)Review and
				updateBeginning with the first calendar year following the date
				of enactment of the Supporting Employee
				Competency and Updating Readiness Enhancements for Facilities Act of
				2012, and every 2 years thereafter, the Director shall review and
				update the Security Guard Information Manual and post orders for each guard
				post overseen by the Federal Protective Service.
								(d)Database of
				guard service contractsThe Director shall establish a database
				to monitor all contracts for guard services. The database shall include
				information relating to contract performance.
							245.Infrastructure
				Security Canine Teams
							(a)In
				general
								(1)Increased
				capacityNot later than 180 days after the date of enactment of
				the Supporting Employee Competency and
				Updating Readiness Enhancements for Facilities Act of 2012, the
				Director shall—
									(A)begin to
				increase the number of infrastructure security canine teams certified by the
				Federal Protective Service for the purposes of infrastructure-related security
				by up to 15 canine teams in each of fiscal years 2012 through 2015; and
									(B)encourage
				State and local governments and private owners of high-risk facilities to
				strengthen security through the use of highly trained infrastructure security
				canine teams.
									(2)Infrastructure
				security canine teamsTo the extent practicable, the Director
				shall increase the number of infrastructure security canine teams by—
									(A)partnering
				with the Customs and Border Protection Canine Enforcement Program and the
				Canine Training Center Front Royal, the Transportation Security
				Administration’s National Explosives Detection Canine Team Training Center, or
				other offices or agencies within the Department with established canine
				training programs;
									(B)partnering
				with agencies, State or local government agencies, nonprofit organizations,
				universities, or the private sector to increase the training capacity for
				canine detection teams; or
									(C)procuring
				explosives detection canines trained by nonprofit organizations, universities,
				or the private sector, if the canines are trained in a manner consistent with
				the standards and requirements developed under subsection (b) or other criteria
				developed by the Secretary.
									(b)Standards
				for infrastructure security canine teams
								(1)In
				generalThe Director, in coordination with the Office of
				Infrastructure Protection, shall establish criteria, including canine training
				curricula, performance standards, and other requirements, necessary to ensure
				that infrastructure security canine teams trained by nonprofit organizations,
				universities, and private sector entities are adequately trained and
				maintained.
								(2)ExpansionIn
				developing and implementing the criteria, the Director shall—
									(A)coordinate
				with key stakeholders, including international, Federal, State, and local
				government officials, and private sector and academic entities to develop best
				practice guidelines;
									(B)require that
				canine teams trained by nonprofit organizations, universities, or private
				sector entities that are used or made available by the Secretary be trained
				consistent with the criteria; and
									(C)review the
				status of the private sector programs on at least an annual basis to ensure
				compliance with the criteria.
									(c)DeploymentThe
				Director—
								(1)shall use the
				additional canine teams increased under subsection (a) to enhance security at
				Federal facilities;
								(2)may use the
				additional canine teams increased under subsection (a) on a more limited basis
				to support other homeland security missions; and
								(3)may request
				canine teams from other agencies within the Department—
									(A)for high-risk
				areas;
									(B)to address
				specific threats; or
									(C)on an
				as-needed basis.
									(d)Canine
				procurementThe Director,
				shall ensure that infrastructure security canine teams are procured as
				efficiently as possible and at the lowest cost, while maintaining the needed
				level of quality.
							246.Checkpoint
				detection technology standardsThe Secretary, in coordination with the
				Interagency Security Committee, shall develop performance-based standards for
				checkpoint detection technologies for explosives and other threats at Federal
				facilities protected by the Federal Protective Service.
						247.Compliance
				of Federal facilities with Federal security standards
							(a)In
				generalThe Secretary may assess security charges to an agency
				that is the owner or the tenant of a Federal facility protected by the Federal
				Protective Service in addition to any security charge assessed under section
				248 for the costs of necessary security countermeasures if—
								(1)the
				Secretary, in coordination with the Interagency Security Committee, determines
				a Federal facility to be in noncompliance with Federal security standards
				established by the Interagency Security Committee or a final determination
				regarding countermeasures made by the appeals board established under section
				262(h); and
								(2)the
				Interagency Security Committee or the Director—
									(A)provided
				notice to that agency and the Facility Security Committee of—
										(i)the
				noncompliance;
										(ii)the actions
				necessary to be in compliance; and
										(iii)the latest
				date on which such actions need to be taken; and
										(B)the agency is
				not in compliance by that date.
									(b)Report on
				noncompliant facilitiesThe Secretary shall submit a report to
				the appropriate congressional committees, in a classified manner if necessary,
				of any facility determined to be in noncompliance with the Federal security
				standards established by the Interagency Security Committee.
							248.Fees for
				protective services
							(a)In generalThe Secretary may assess and collect fees
				and security charges from agencies for the costs of providing protective
				services.
							(b)Deposit of
				feesAny fees or security
				charges paid under this section shall be deposited in the appropriations
				account under the heading Federal Protective Services under the
				heading National
				Protection and Programs Directorate of the
				Department.
							(c)Adjustment
				of feesThe Director of the Office of Management and Budget shall
				adjust fees as necessary to carry out this subtitle.
							FInteragency
				Security Committee
						261.DefinitionsIn this subtitle, the definitions under
				section 241 shall apply.
						262.Interagency
				Security Committee
							(a)EstablishmentThere
				is established within the executive branch the Interagency Security Committee
				(in this subtitle referred to as the Committee) responsible for
				the development of safety and security standards and best practices to mitigate
				the effects of natural and manmade hazards in Federal facilities.
							(b)ChairpersonThe
				Committee shall be chaired by the Secretary, or the designee of the Secretary.
				The chairperson shall be responsible for the daily operations of the Committee
				and appeals board, final approval and enforcement of Committee standards, and
				the promulgation of regulations related to Federal facility security prescribed
				by the Committee.
							(c)Membership
								(1)Voting
				membersThe Committee shall consist of the following voting
				members:
									(A)Agency
				representativesRepresentatives from the following agencies,
				appointed by the agency heads:
										(i)Department of
				Homeland Security.
										(ii)Department
				of State.
										(iii)Department
				of the Treasury.
										(iv)Department
				of Defense.
										(v)Department of
				Justice.
										(vi)Department
				of the Interior.
										(vii)Department
				of Agriculture.
										(viii)Department
				of Commerce.
										(ix)Department
				of Labor.
										(x)Department of
				Health and Human Services.
										(xi)Department
				of Housing and Urban Development.
										(xii)Department
				of Transportation.
										(xiii)Department
				of Energy.
										(xiv)Department
				of Education.
										(xv)Department
				of Veterans Affairs.
										(xvi)Environmental
				Protection Agency.
										(xvii)Central
				Intelligence Agency.
										(xviii)Office of
				Management and Budget.
										(xix)General
				Services Administration.
										(B)Other
				officersThe following Federal officers or the designees of those
				officers:
										(i)The Director
				of the United States Marshals Service.
										(ii)The
				Director.
										(iii)The
				Assistant to the President for National Security Affairs.
										(C)Judicial
				branch representativesA representative from the judicial branch
				appointed by the Chief Justice of the United States.
									(2)Associate
				membersThe Committee shall include as associate members who
				shall be nonvoting members, representatives from the following agencies,
				appointed by the agency heads:
									(A)Federal
				Aviation Administration.
									(B)Federal
				Bureau of Investigation.
									(C)Federal
				Deposit Insurance Corporation.
									(D)Federal
				Emergency Management Agency.
									(E)Federal
				Reserve Board.
									(F)Internal
				Revenue Service.
									(G)National
				Aeronautics and Space Administration.
									(H)National
				Capital Planning Commission.
									(I)National
				Institute of Standards & Technology.
									(J)Nuclear
				Regulatory Commission.
									(K)Office of
				Personnel Management.
									(L)Securities
				and Exchange Commission.
									(M)Social
				Security Administration.
									(N)United States
				Coast Guard.
									(O)United States
				Postal Service.
									(P)United States
				Army Corps of Engineers.
									(Q)Court
				Services and Offender Supervision Agency.
									(R)Any other
				Federal officers as the President shall appoint.
									(3)Government
				accountability officeThe Comptroller General shall designate a
				representative to act as a liaison to the Committee.
								(d)Working
				groupsThe Committee may establish interagency working groups to
				perform such tasks as may be directed by the Committee.
							(e)ConsultationThe
				Committee shall consult with other parties, including the Administrative Office
				of the United States Courts, to perform its responsibilities, and, at the
				discretion of the Chairperson of the Committee, such other parties may
				participate in the working groups.
							(f)MeetingsThe
				Committee shall at a minimum meet quarterly.
							(g)ResponsibilitiesThe
				Committee shall—
								(1)not later
				than 1 year after the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2012, propose
				regulations to the Secretary for promulgation under section 1315(c)(1) of title
				40, United States Code—
									(A)for
				determining facility security levels, unless the Committee determines that
				similar regulations are issued by the Secretary before the end of that 180-day
				period; and
									(B)to establish
				risk-based performance standards for the security of Federal facilities, unless
				the Committee determines that similar regulations are issued by the Secretary
				before the end of that 1-year period;
									(2)establish
				protocols for the testing of the compliance of Federal facilities with Federal
				security standards, including a mechanism for the initial and recurrent testing
				of Federal facilities;
								(3)prescribe
				regulations to determine minimum levels of training and certification of
				contract guards;
								(4)prescribe
				regulations to establish a list of prohibited items for entry into Federal
				facilities;
								(5)establish minimum requirements and a
				process for providing basic security training for members of Facility Security
				Committees; and
								(6)take such
				actions as may be necessary to enhance the quality and effectiveness of
				security and protection of Federal facilities, including—
									(A)encouraging
				agencies with security responsibilities to share security-related intelligence
				in a timely and cooperative manner;
									(B)assessing
				technology and information systems as a means of providing cost-effective
				improvements to security in Federal facilities;
									(C)developing
				long-term construction standards for those locations with threat levels or
				missions that require blast resistant structures or other specialized security
				requirements;
									(D)evaluating
				standards for the location of, and special security related to, day care
				centers in Federal facilities; and
									(E)assisting the
				Secretary in developing and maintaining a secure centralized security database
				of all Federal facilities; and
									(7)carry out
				such other duties as assigned by the President.
								(h)Appeals
				board
								(1)EstablishmentThe
				Committee shall establish an appeals board to consider appeals from any
				Facility Security Committee or the Director of a—
									(A)facility
				security level determination;
									(B)Facility
				Security Committee decision to disapprove a determination for necessary
				countermeasures or physical security improvements if the Director considered
				such a decision a grave risk to the facility or its occupants; or
									(C)determination
				of noncompliance with Federal facility security standards.
									(2)Membership
									(A)In
				generalThe appeals board shall consist of 7 members of the
				Committee, of whom—
										(i)1 shall be
				designated by the Secretary;
										(ii)4 shall be
				selected by the voting members of the Committee; and
										(iii)2 shall be
				selected by the voting members of the Committee to serve as alternates in the
				case of recusal by a member of the appeals board.
										(B)RecusalAn
				appeals board member shall recuse himself or herself from any appeal from an
				agency which that member represents.
									(3)Final
				appealA decision of the appeals board is final and shall not be
				subject to administrative or judicial review.
								(i)Agency
				support and cooperation
								(1)Administrative
				support
									(A)In
				generalTo the extent permitted by law and subject to the
				availability of appropriations, the Secretary shall provide the Committee such
				administrative services, funds, facilities, staff and other support services as
				may be necessary for the performance of the functions of the Committee under
				this subtitle.
									(B)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Department such sums as necessary to carry out the provisions of this
				paragraph.
									(2)Cooperation
				and compliance
									(A)In
				generalEach agency shall cooperate and comply with the policies,
				standards, and determinations of the Committee.
									(B)SupportTo
				the extent permitted by law and subject to the availability of appropriations,
				agencies shall provide such support as may be necessary to enable the Committee
				to perform the duties and responsibilities of the Committee.
									(3)ComplianceThe
				Secretary shall be responsible for monitoring agency compliance with the
				policies and determinations of the Committee.
								(j)AuthorizationThere
				are authorized to be appropriated to the Department such sums as necessary to
				carry out the provisions of this section.
							263.Authorization
				of agencies to provide protective services
							(a)In
				generalThe Secretary, in
				consultation with the Committee, shall establish a process to authorize an
				agency to provide protective services for a Federal facility instead of the
				Federal Protective Service.
							(b)Law enforcement
				authorityThe Federal Protective Service shall retain the law
				enforcement authorities of the Federal Protective Service at any Federal
				facilities where an exemption is approved under subsection (a).
							(c)RequirementsExcept as provided under subsection (d),
				the process under subsection (a) shall—
								(1)provide that—
									(A)an agency may
				submit an application to the Secretary for an authorization;
									(B)an authorization shall be for a 2-year
				period;
									(C)an
				authorization may be renewed; and
									(D)not later than 60
				days after an agency submits an application to the Secretary for an
				authorization, the Secretary shall respond to the agency; and
									(2)require an
				agency to—
									(A)demonstrate
				security expertise;
									(B)possess law
				enforcement authority;
									(C)provide
				sufficient information through a security plan that the agency shall be in
				compliance with the Federal security standards of the Committee; and
									(D)submit a cost
				benefit analysis demonstrating savings to be realized.
									(d)Authorization
				for certain department of energy facilitiesNothing in this
				section shall—
								(1)alter
				authorizations in effect as of the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2012 that have been
				provided to the Department of Energy for headquarters facilities located in
				Washington, DC, and Germantown, Maryland; or
								(2)preclude the
				Secretary and the Secretary of Energy from renegotiating the terms of the
				authorizations for the Department of Energy headquarters facilities located in
				Washington, DC, and Germantown, Maryland, without regard to the requirements of
				subsection (c).
								264.Facility
				security committees
							(a)In
				general
								(1)Maintenance
				of Facility Security CommitteesExcept as provided under
				paragraph (2), the agencies that are tenants at each Federal facility shall
				maintain a Facility Security Committee for that Federal facility. Each agency
				that is a tenant at a Federal facility shall provide 1 employee to serve as a
				member of the Facility Security Committee.
								(2)ExemptionsThe
				Secretary may exempt a Federal facility from the requirement under paragraph
				(1), if that Federal facility is authorized under section 263 to provide
				protective services.
								(b)Chairperson
								(1)In
				generalEach Facility Security Committee shall be headed by a
				chairperson, elected by a majority of the members of the Facility Security
				Committee.
								(2)ResponsibilitiesThe
				chairperson shall be responsible for—
									(A)maintaining
				accurate contact information for agency tenants and providing that information,
				including any updates, to the Federal Protective Service or designated security
				organization;
									(B)setting the
				agenda for Facility Security Committee meetings;
									(C)referring
				Facility Security Committee member questions to Federal Protective Service or
				designated security organization for response;
									(D)reviewing a
				security assessment completed by the Federal Protective Service or designated
				security organization representatives and, if requested by the Federal
				Protective Service or designated security organization, accompanying the
				representatives during on-site facility security assessments;
									(E)maintaining
				an official record of each meeting;
									(F)acknowledging
				receipt of the facility security assessment from Federal Protective Service or
				designated security organization;
									(G)maintaining
				records of training of or waivers for members of the Facility Security
				Committee; and
									(H)any other
				duties as determined by the Interagency Security Committee.
									(c)Training
				for members
								(1)In
				generalExcept as provided under paragraphs (3) and (4), before
				serving as a member of a Facility Security Committee, an employee shall
				successfully complete a training course that meets a minimum standard of
				training as established by the Interagency Security Committee.
								(2)TrainingTraining
				under this subsection shall—
									(A)be provided
				by the Federal Protective Service or designated security organization, in
				accordance with standards established by the Interagency Security
				Committee;
									(B)be
				commensurate with the security level of the facility; and
									(C)include
				training relating to—
										(i)familiarity
				with published standards of the Interagency Security Committee;
										(ii)physical
				security criteria for Federal facilities;
										(iii)use of
				physical security performance measures;
										(iv)facility
				security levels determinations;
										(v)best
				practices for safe mail handling;
										(vi)knowledge of an
				occupant emergency plan, the facility security assessment process, and the
				facility countermeasures plan; and
										(vii)the role of the
				Federal Protective Service or designated security organization and the General
				Services Administration.
										(3)WaiversThe
				training requirement under this subsection may be waived by the Director, the
				head of a designated security organization, or the Chairperson of the
				Interagency Security Committee if the Director, the head of the designated
				security organization, or the Chairperson determines that an employee has
				related experience in physical security, law enforcement, or infrastructure
				security disciplines.
								(4)Incumbent
				members
									(A)In
				generalThis subsection shall apply to any Facility Security
				Committee established before, on, or after the date of enactment of the
				Supporting Employee Competency and Updating
				Readiness Enhancements for Facilities Act of 2012, except that
				any member of a Facility Security Committee serving on that date shall during
				the 1-year period following that date—
										(i)successfully
				complete a training course as required under paragraph (1); or
										(ii)obtain a
				waiver under paragraph (3).
										(B)ComplianceAny
				member of a Facility Security Committee described under subparagraph (A) who
				does not comply with that subparagraph may not serve on that Facility Security
				Committee.
									(d)Meetings
				and quorum
								(1)MeetingsEach
				Facility Security Committee shall meet on a quarterly basis, or more frequently
				if determined appropriate by the chairperson.
								(2)QuorumA
				majority of the members of a Facility Security Committee shall be present for a
				quorum to conduct business.
								(e)Appeal
								(1)In
				generalIf a Facility Security Committee disagrees with a
				determination of a facility security level or a determination of noncompliance
				with Federal security standards, the Chairperson of a Facility Security
				Committee may file an appeal of the determination with the Interagency Security
				Committee appeals board.
								(2)Decision to
				appealThe decision to file an appeal shall be agreed to by a
				majority of the members of a Facility Security Committee.
								(3)Matters
				subject to appealA determination of the Federal Protective
				Service may be appealed under this subsection, including any determination
				relating to—
									(A)countermeasure
				improvements;
									(B)facility
				security assessment findings; and
									(C)facility
				security
				levels.
									.
			(b)Technical
			 and conforming amendmentThe table of contents for the Homeland
			 Security Act of 2002 is amended by inserting after the matter relating to title
			 II the following:
				
					
						Subtitle E—Federal Protective Service
						Sec. 241. Definitions.
						Sec. 242. Establishment.
						Sec. 243. Full-time equivalent employee
				requirements.
						Sec. 244. Oversight of contract guard services.
						Sec. 245. Infrastructure Security Canine Teams.
						Sec. 246. Checkpoint detection technology
				standards.
						Sec. 247. Compliance of Federal facilities with Federal
				security standards.
						Sec. 248. Fees for protective services.
						Subtitle F—Interagency Security Committee
						Sec. 261. Definitions.
						Sec. 262. Interagency Security Committee.
						Sec. 263. Authorization of agencies to provide protective
				services.
						Sec. 264. Facility security
				committees.
					
					.
			4.Federal
			 protective service officers off-duty carrying of firearms
			(a)Law enforcement
			 authority of Secretary of Homeland SecuritySection 1315(b)(2) of title 40, United
			 States Code, is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking While engaged in the performance
			 of official duties, an and inserting An; and
				(2)in subparagraph
			 (B), by striking carry firearms; and inserting carry
			 firearms on or off duty;.
				(b)Carrying
			 concealed firearmsSection 926B(f) of title 18, United States
			 Code, is amended by inserting , a law enforcement officer of the Federal
			 Protective Service after Federal Reserve,.
			5.Civil Service Retirement System and Federal
			 Employees Retirement System
			(a)Civil service retirement system
				(1)DefinitionSection 8331 of title 5, United States Code
			 is amended—
					(A)in paragraph
			 (30), by striking and at the end;
					(B)in paragraph
			 (31), by striking the period and inserting ; and; and
					(C)by adding at the end the following:
						
							(32)Federal protective service
				officer means an employee in the Federal Protective Service of the
				Department of Homeland Security—
								(A)who holds a position within the GS–0083,
				GS–0080, GS–1801, or GS–1811 job series (determined applying the criteria in
				effect as of September 1, 2007) or any successor position; and
								(B)who are authorized to carry firearms and
				empowered to make arrests in the performance of duties related to the
				protection of buildings, grounds and property that are owned, occupied, or
				secured by the Federal Government (including any agency, instrumentality or
				wholly owned or mixed-ownership corporation thereof) and the persons on the
				property, including any such employee who is transferred directly to a
				supervisory or administrative position in the Department of Homeland Security
				after performing such duties in 1 or more positions (as described under
				subparagraph (A)) for at least 3
				years.
								.
					(2)Deductions, contributions, and
			 depositsSection 8334 of
			 title 5, United States Code, is amended—
					(A)in subsection (a)(1)(A), by inserting
			 Federal protective service officer, before or customs and
			 border protection officer,; and
					(B)in the table contained in subsection (c),
			 by adding at the end the following:
						
							
								
									
										Federal
						Protective Service Officer7.5On and after the effective date under section 5(e)(1)
						of the SECURE Facilities Act of 2012.
										
									
								
							.
					(3)Mandatory separationThe first sentence of section 8335(b)(1) of
			 title 5, United States Code, is amended by inserting Federal protective
			 service officer, before or customs and border protection
			 officer,.
				(4)Immediate retirementSection 8336 of title 5, United States
			 Code, is amended—
					(A)in subsection (c)(1), by inserting
			 Federal protective service officer, before or customs and
			 border protection officer,; and
					(B)in subsections (m) and (n), by inserting
			 as a Federal protective service officer, before or as a
			 customs and border protection officer,.
					(b)Federal employees retirement
			 system
				(1)DefinitionSection 8401 of title 5, United States
			 Code, is amended—
					(A)in paragraph
			 (36), by striking and at the end;
					(B)in paragraph
			 (37), by striking the period and inserting ; and; and
					(C)by adding at
			 the end the following:
						
							(38)Federal protective service
				officer means an employee in the Federal Protective Service of the
				Department of Homeland Security—
								(A)who holds a position within the GS–0083,
				GS–0080, GS–1801, or GS–1811 job series (determined applying the criteria in
				effect as of September 1, 2007) or any successor position; and
								(B)who are authorized to carry firearms and
				empowered to make arrests in the performance of duties related to the
				protection of buildings, grounds and property that are owned, occupied, or
				secured by the Federal Government (including any agency, instrumentality or
				wholly owned or mixed-ownership corporation thereof) and the persons on the
				property, including any such employee who is transferred directly to a
				supervisory or administrative position in the Department of Homeland Security
				after performing such duties in 1 or more positions (as described under
				subparagraph (A)) for at least 3
				years.
								.
					(2)Immediate retirementParagraphs (1) and (2) of section 8412(d)
			 of title 5, United States Code, are amended by inserting Federal
			 protective service officer, before or customs and border
			 protection officer,.
				(3)Computation of basic annuitySection 8415(i)(2) of title 5, United
			 States Code, is amended by inserting Federal protective service
			 officer, before or customs and border protection
			 officer,.
				(4)Deductions from paySection 8422(a)(3) of title 5, United
			 States Code, is amended—
					(A)in the table contained in subparagraph (A),
			 by adding at the end the following:
						
							
								
									
										Federal
						Protective Service Officer7.5On and after the effective date under section 5(e)(1)
						of the SECURE Facilities Act of 2012.
										
									
								
							;
				and
					(B)in the table contained in subparagraph (B),
			 by adding at the end the following:
						
							
								
									
										Federal
						Protective Service Officer9.8On and after the effective date under section 5(e)(1)
						of the SECURE Facilities Act of 2012.
										
									
								
							.
					(5)Government contributionsParagraphs (1)(B)(i) and (3) of section
			 8423(a) of title 5, United States Code, are amended by inserting Federal
			 protective service officers, before customs and border
			 protection officers, each place that term appears.
				(6)Mandatory separationSection 8425(b)(1) of title 5, United
			 States Code, is amended—
					(A)by inserting Federal protective
			 service officer, before or customs and border protection
			 officer, the first place that term appears; and
					(B)inserting Federal protective service
			 officer, before or customs and border protection
			 officer, the second place that term appears.
					(c)Maximum age for original
			 appointmentSection 3307 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(h)The Secretary of Homeland Security may
				determine and fix the maximum age limit for an original appointment to a
				position as a Federal protective service officer, as defined by section
				8401(38).
					.
			(d)RegulationsAny regulations necessary to carry out the
			 amendments made by this section shall be prescribed by the Director of the
			 Office of Personnel Management in consultation with the Secretary.
			(e)Effective date; transition rules;
			 funding
				(1)Effective
			 dateThe amendments made by
			 this section shall become effective on the later of December 31, 2012 or the
			 first day of the first pay period beginning at least 6 months after the date of
			 enactment of this Act.
				(2)Transition rules
					(A)Nonapplicability of mandatory separation
			 provisions to certain individualsThe amendments made by subsections (a)(3)
			 and (b)(6), respectively, shall not apply to an individual first appointed as a
			 Federal protective service officer before the effective date under paragraph
			 (1).
					(B)Treatment of prior Federal protective
			 service officer service
						(i)General ruleExcept as provided in clause (ii), nothing
			 in this section shall be considered to apply with respect to any service
			 performed as a Federal protective service officer before the effective date
			 under paragraph (1).
						(ii)ExceptionService described in section 8331(32) and
			 8401(38) of title 5, United States Code (as amended by this section) rendered
			 before the effective date under paragraph (1) may be taken into account to
			 determine if an individual who is serving on or after such effective date then
			 qualifies as a Federal protective service officer by virtue of holding a
			 supervisory or administrative position in the Department of Homeland
			 Security.
						(C)Minimum annuity amountThe annuity of an individual serving as a
			 Federal protective service officer on the effective date under paragraph (1)
			 pursuant to an appointment made before that date shall, to the extent that its
			 computation is based on service rendered as a Federal protective service
			 officer on or after that date, be at least equal to the amount that would be
			 payable to the extent that such service is subject to the Civil Service
			 Retirement System or Federal Employees Retirement System, as appropriate, by
			 applying section 8339(d) of title 5, United States Code, with respect to such
			 service.
					(D)Rule of constructionNothing in the amendment made by subsection
			 (c) shall be considered to apply with respect to any appointment made before
			 the effective date under paragraph (1).
					(3)Fees and authorizations of
			 appropriations
					(A)FeesThe Director of the Office of Management
			 and Budget shall adjust fees as necessary to ensure collections are sufficient
			 to carry out amendments made in this section.
					(B)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
					(4)Election
					(A)Incumbent definedFor purposes of this paragraph, the term
			 incumbent means an individual who is serving as a Federal
			 protective service officer on the date of the enactment of this Act.
					(B)Notice requirementNot later than 30 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 take measures reasonably designed to ensure that incumbents are notified as to
			 their election rights under this paragraph, and the effect of making or not
			 making a timely election.
					(C)Election available to incumbents
						(i)In generalAn incumbent may elect, for all purposes,
			 either—
							(I)to be treated in accordance with the
			 amendments made by subsection (a) or (b), as applicable; or
							(II)to be treated as if subsections (a) and (b)
			 had never been enacted.
							(ii)Failure to make a timely
			 electionFailure to make a
			 timely election under clause (i) shall be treated in the same way as an
			 election made under clause (i)(I) on the last day allowable under clause
			 (iii).
						(iii)DeadlineAn election under this subparagraph shall
			 not be effective unless it is made at least 14 days before the effective date
			 under paragraph (1).
						(5)DefinitionFor the purposes of this subsection, the
			 term Federal protective service officer has the meaning given such
			 term by section 8331(32) or 8401(38) of title 5, United States Code (as amended
			 by this section).
				(6)ExclusionNothing in this section or any amendment
			 made by this section shall be considered to afford any election or to otherwise
			 apply with respect to any individual who, as of the day before the date of the
			 enactment of this Act—
					(A)holds a position within the Federal
			 Protective Service; and
					(B)is considered a law enforcement officer for
			 purposes of subchapter III of chapter 83 or chapter 84 of title 5, United
			 States Code, by virtue of such position.
					6.Report on
			 Federal Protective Service personnel needs
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this Act, the Secretary shall submit a
			 report to the appropriate congressional committees on the personnel needs of
			 the Federal Protective Service that includes recommendations on the numbers of
			 Federal protective service officers and the workforce composition of the
			 Federal Protective Service needed to carry out the mission of the Federal
			 Protective Service during the 10-fiscal year period beginning after the date of
			 enactment of this Act.
			(b)Review and
			 commentThe Secretary shall provide the report prepared under
			 this section to a qualified consultant for review and comment, before
			 submitting the report to the appropriate congressional committees. The
			 Secretary shall provide the comments of the qualified consultant to the
			 appropriate congressional committee with the report.
			7.Report on retention rate Federal Protective
			 Service contract guard workforceNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall submit a report to the appropriate
			 congressional committees on—
			(1)retention rates within the Federal
			 Protective Service contract guard workforce; and
			(2)how the retention rate affects the costs
			 and operations of the Federal Protective Service and the security of Federal
			 facilities.
			8.Report on
			 the feasibility of federalizing the Federal Protective Service contract guard
			 workforce
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall submit to the appropriate congressional committees a
			 report on the feasibility of federalizing the Federal Protective Service
			 contract guard workforce.
			(b)Review and
			 commentThe Secretary shall
			 provide the report prepared under this section to a qualified consultant for
			 review and comment, before submitting the report to the appropriate
			 congressional committees. The Secretary shall provide the comments of the
			 qualified consultant to the appropriate congressional committee with the
			 report.
			(c)ContentsThe
			 report under this section shall include an evaluation of—
				(1)converting in
			 its entirety, or in part, the Federal Protective Service contract workforce
			 into full-time Federal employees, including an option to post a full-time
			 equivalent Federal protective service officer at each Federal facility that on
			 the date of enactment of this Act has a contract guard stationed at that
			 facility;
				(2)the immediate
			 and projected costs of the conversion;
				(3)the immediate
			 and projected costs of maintaining guards under contract status and of
			 maintaining full-time Federal employee guards;
				(4)the potential
			 increase in security if converted, including an analysis of using either a
			 Federal security guard, Federal police officer, or Federal protective service
			 officer instead of a contract guard;
				(5)the hourly
			 and annual costs of contract guards and the Federal counterparts of those
			 guards, including an assessment of costs associated with all benefits provided
			 to the Federal counterparts; and
				(6)a comparison
			 of similar conversions of large groups of contracted workers and potential
			 benefits and challenges.
				9.Report on agency
			 fundingNot later than 180
			 days after the date of enactment of this Act, the Secretary shall submit to the
			 appropriate congressional committees a report on the method of funding for the
			 Federal Protective Service, which shall include recommendations regarding
			 whether the Federal Protective Service should continue to be funded by a
			 collection of fees and security charges, be funded by appropriations, or be
			 funded by a combination of fees, security charges, and appropriations.
		10.Report on
			 preventing explosives from entering Federal facilitiesNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit a report to the appropriate
			 congressional committees on the feasibility, effectiveness, safety and privacy
			 implications of the use or potential use of available methods to detect or
			 prevent explosives from entering Federal facilities, including the use of
			 additional canine teams, advanced imaging technology, or other technology or
			 methods for detecting explosives.
		11.Savings
			 clauseNothing in this Act,
			 including the amendments made by this Act, shall be construed to affect—
			(1)the
			 authorities under section 566 of title 28, United States Code;
			(2)the authority of any Federal law
			 enforcement agency other than the Federal Protective Service; or
			(3)any authority
			 of the Federal Protective Service not specifically enumerated by this Act that
			 is in effect on the day before the date of enactment of this Act.
			
	
		August 2, 2012
		Reported with an amendment
	
